Birdsong, Presiding Judge.
Billy Gene Crane appeals his conviction for three counts of child molestation, one count of aggravated molestation, and one count of incest. He enumerates three errors below. Held:
1. The trial court did not err in permitting the State’s prosecuting witness, a detective, to remain in the courtroom during trial, upon *549the State’s showing that her presence was necessary to assist the State in prosecuting its case. Herreras v. State, 190 Ga. App. 359 (379 SE2d 12).
Decided April 11, 1991.
Freddie D. Harrell, for appellant.
William G. Hamrick, Jr., District Attorney, Peter J. Skandalakis, Assistant District Attorney, for appellee.
2. Appellant contends the trial court erred in failing to allow the defense a thorough cross-examination of the State’s witness, appellant’s eldest daughter, as to her sexual conduct. We find no merit in this complaint. The witness, age 19 at the time of trial, testified to incidents wherein her father molested her since she was eight years old, and she testified to having found her father with her two younger sisters naked in bed and having reported these incidents to her mother. Defense counsel attempted to cross-examine her concerning her sexual conduct with her boyfriend, with whom she was living at the time of trial. The trial court initially allowed defense counsel to elicit from the witness the fact that she was living with her boyfriend at the time of trial, but then refused to allow the question, “[H]ow long have you been having sex with [your boyfriend]?” The trial court unsuccessfully attempted to elicit from counsel any relevance this questioning might have had to the acts charged against the appellant. We find, as did the trial court, that this witness’ sexual conduct, particularly subsequent to the acts of her father to which she testified, was highly prejudicial and did not logically tend to prove or disprove any material fact at issue in the case. See Pittman v. State, 178 Ga. App. 693 (344 SE2d 511); see also OCGA § 24-2-3; Estes v. State, 165 Ga. App. 453 (301 SE2d 504).
3. Appellant’s contention as to the trial court’s failure to admit certain evidence is without merit, since the record shows this evidence was admitted.

Judgment affirmed.


Pope and Cooper■, JJ., concur.